                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

IN RE: KII LIQUIDATING, INC., (f/k/a                        Chapter 11
KATY INDUSTRIES, INC.), et al.,                             Banla. Case No. 17-11101-LSS
                                                            (Jointly Administered)
                       Debtors.

EMERALD CAPITAL ADVISORS, as Plan
Administrator,                                              Adv. Proc. No. 17-50937-LSS
               Appellant,
              V.

VICTORY PARK CAPITAL ADVISORS , LLC;                        Civ. No. 18-1081-LPS
VICTORY PARK MANAGEMENT, LLC; VPC
SBIC I, L.P.; and JANSAN ACQUISITION, LLC,

                      Appellees.


                                       MEMORANDUM

I.     INTRODUCTION

       Pending before the Court is an appeal (D.I. 1) from the Bankruptcy Court's July 6, 2018

decision, In re Katy Industries, Inc. 590 B.R. 628 (Banla. D. Del. 2018), and related Order (Adv.

D.I. 35) ("Dismissal Order") 1 (together, the "Decision"), issued by the Honorable Kevin J.

Carey,2 dismissing with prejudice a complaint (Adv. D.I. 18, Ex. A) ("Complaint") filed by the

Official Committee of Unsecured Creditors ("Committee") in the above-captioned adversary

proceeding ("Adversary Proceeding"). Emerald Capital Advisors, as Plan Administrator and




1
 The docket of the Chapter 11 cases, captioned In re KI! Liquidating, Inc., et al. , Case No. 17-
11101 (LSS) (Banla. D. Del.), is cited herein at "B.D.I. _. " The docket of the Adversary
Proceeding, captioned The Official Committee of Unsecured Creditors of Katy Industries, Inc. v.
Victory Park Capital Advisors, LLC, et al. , Adv. No. 17-50937 (LSS) (Banla. D. Del.), is cited
herein as "Adv. D.I.   "
2
 By Order dated April 11, 2019 (Adv. D.I. 44), the Adversary Proceeding was reassigned to the
Honorable Laurie Selber Silverstein.
successor to the Committee ("Appellant"),3 appeals the Decision. For the reasons that follow,

the Court will reverse the Decision in part and remand to the Bankruptcy Court for entry of an

order granting leave to amend the Complaint.

II.    BACKGROUND

       A.      The Debtors and Jansan

       Katy Industries, Inc. and its debtor affiliates (the "Debtors") filed for Chapter 11 relief on

May 14, 2017 (the "Petition Date") to consummate a sale of substantially all of their assets to

Jansan Acquisition, LLC ("Jansan"), their debtor-in-possession ("DIP") lender and proposed

stalking-horse purchaser. (Complaint, 142) Jansan was a joint venture between the Debtors'

prepetition second-lien lenders (the "Second-Lien Lenders" - i.e., Victory Park and Centrex4),

which contributed their secured debt (the "Second-Lien Debt"), and Highview Capital, LLC,

which contributed the cash needed to provide DIP financing to the Debtors. (Id. 118, 39-42)

       On the Petition Date, the Debtors filed motions (i) to approve the DIP financing from

Jansan and provide certain protecti~ns to the prepetition Second-Lien Lenders (B.D.I. 13) (the

"DIP Financing Motion"), and (ii) to approve bidding procedures and stalking-horse protections

for Jansan in connection with the sale of the Debtors' assets and to approve the sale (B.D.I. 18)

(the "Sale Motion"). On May 16, 2017, following the "first day" hearing in the Chapter 11

cases, the Bankruptcy Court entered an order granting the DIP Financing Motion on an interim



3
  Under the Chapter 11 plan confirmed by the Bankruptcy Court on May 2, 2018 (B.D .I. 65 5, Ex.
2) (the "Plan"), Emerald Capital Advisors, as Plan Administrator, succeeded to the Committee' s
rights with respect to this appeal and the underlying litigation upon the Effective Date of the Plan
(see Plan§ 15.10), which occurred on November 29, 2018 (B.D.I. 732).

4
  As used herein, "Victory Park" refers collectively to Victory Park Capital Advisors, LLC and
its affiliates Victory Park Management, LLC and VP SBIC I, L.P., while "Centrex" refers
collectively to Centrex Plastics, LLC and T.R. Plastics, LLC.


                                                 2
basis (B.D.I. 48) (the "Interim DIP Order"). As is customary, the Interim DIP Order contained

stipulations from the Debtors as to the amount and validity of the Second-Lien Debt and the

absence of claims against the Second-Lien Lenders, and also included affirmative releases of any

claims against the Second-Lien Lenders. (Id. at ,r J(ii), (v)-(viii)) As is also required by the

Bankruptcy Court's local rules, see Del. Bankr. L.R. 4001-2(a)(i)(B), the Interim DIP Order

provided that the Debtors ' stipulations and releases were subject to "Challenge" by an official

committee of unsecured creditors within 60 days after its formation. (Id. at ,r 26)

       The proposed stalking-horse asset purchase agreement with Jansan contemplated a credit

bid of the entire amount of the Second-Lien Debt toward the purchase of the Debtors ' assets.

(See B.D.I. 18, Ex. Bat 3.1; see also id., Ex. A at ,r 14 (noting Jansan bid "is a credit bid"))

       B.      Committee, Challenge Deadline, and the Sale Order

       On May 26, 2017, the United States Trustee appointed the Committee, pursuant to

§ 1102(a)(l) of the Bankruptcy Code. See Katy, 590 B.R. at 634. On June 12, 2017, the

Committee filed an objection to final approval of the DIP financing and the proposed bidding

procedures, wherein the Committee noted it was specifically investigating whether the most

recent $7.5 million of advances by Victory Park prior to the Petition Date (the "Challenged

Advances") "were more properly characterized as an equity infusion or [were] susceptible to

equitable subordination pursuant to 11 U.S.C. § 510( c)." (B.D.I. 119 at ,r 11 n.6; see also id. at

26n.14)

       On June 19, 2017, the Bankruptcy Court entered a final order approving the DIP

financing (B.D.I. 167) (the "Final DIP Order") and an order approving bidding procedures and

stalking-horse protections for Jansan (B.D.I. 163) (the "Bidding Procedures Order"), both of

which reflected certain changes from the original proposed forms of order, to resolve the

Committee' s objections. See Katy, 590 B.R. at 634-35. Like the Interim DIP Order before it, the

                                                  3
Final DIP Order contained stipulations from the Debtors as to the amount and validity of the

Second-Lien Debt and the absence of claims against the Second-Lien Lenders, and also included

affirmative releases of any claims against the Second-Lien Lenders - all subject to the

Committee' s right to bring a "Challenge" by the "Challenge Deadline" of July 25, 2017. (B.D.I.

167 at ,r,r I(ii), (v)-(viii), and 26)

        The Debtors and Jansan went to market with a stalking-horse bid of $63 million. See

Katy, 590 B.R. at 637 (discussing amount of Jansan purchase price). The stalking horse bid

resulted in a required minimum overbid of $64.25 million in order for another bidder to "qualify"

and force an auction for the Debtors' assets pursuant to the Bidding Procedures Order. (See

B.D.I. 163, Ex. 1 at 17-18 (discussing requirements for "Qualified Bids"))

        On July 5, 2017, the Debtors filed a proposed form of sale order in the event that Jansan

was deemed the "Successful Bidder" in accordance with the Bidding Procedures Order. (B.D.I.

218) Around this time, the Committee' s investigation revealed colorable grounds for

recharacterization or subordination of the Challenged Advances. Accordingly, on July 11 , 2017,

the Committee filed an objection and reservation of rights with respect to the Debtors ' proposed

form of sale order, to the extent it could be construed to limit or otherwise affect the

Committee' s "Challenge" rights under the Final DIP Order, if the sale were approved and

consummated prior to the July 25, 2017 Challenge Deadline. (See B.D.I. 268) The Committee

requested the inclusion of the following language in the order:

        Notwithstanding anything to the contrary in this Order or in the Final APA,
        entry of this Order and approval and consummation of the transactions
        contemplated hereby shall not limit or otherwise affect the rights or remedies of
        the Debtors' estates, the Committee, or any other party in interest, with respect to
        any "Challenge" as defined in paragraph 26 of the Final DIP Order.

(B.D.I. 268 at ,r 5 (emphasis added))



                                                  4
       On July 12, 2017, the Debtors filed a notice indicating that there were no qualified bids

other than Jansan's for the Debtors' assets, and declaring Jansan the " Successful Bidder"

pursuant to the Bidding Procedures Order (B.D.I. 276). Katy, 590 B.R. at 634. On July 17,

2017, the Bankruptcy Court held a hearing on the Sale Motion. Prior to that hearing, the

Debtors, Jansan, and the Committee agreed upon a revised form of sale order (B.D.I. 295) (the

"Sale Order") containing the Committee' s requested language (with non-material modifications)

as a new paragraph 48 :

       Notwithstanding anything to the contrary contained in this Order or in the
       Final APA, entry of this Order and approval and consummation of the
       transactions contemplated hereby shall not limit or otherwise affect the rights or
       remedies of the Debtors' estates or the Committee with respect to any
       "Challenge" as defined in paragraph 26 of the Final DIP Order.

(B.D.I. 295 at 148 (emphasis added)) 5 At the hearing, Debtors' counsel walked the Bankruptcy

Court through the changes to the Sale Order from the original proposed version:

       And lastly, paragraph 48 , this is the language with respect to the committee. It
       simply makes clear that the challenge rights of the committee baked into the final
       DIP order are in no way impacted by the relief requested or the order being
       entered today, and all of their rights and remedies are preserved.

(B.D.I. 303 , 7/17/2017 Hr' g Tr. at 37 (emphasis added)) Later in the hearing, the Committee' s

counsel stated that there were "still some fairly pointed issues the Committee continues to look

at" with respect to its Challenge Deadline, but "that's all been preserved by virtue of the

language in the order." (Id at 42-43 ) (emphasis added) Counsel for Jansan was present at the

hearing (id at 5), and no party disputed the characterization of the effect of paragraph 48 of the

Sale Order.




5
 The Appellees and the Bankruptcy Court at times refer to this language as the "Savings
Clause." See Katy, 590 B.R. at 636.


                                                 5
       On July 18, 2017, the Court entered the Sale Order, which approved the final form of

Amended and Restated Asset Purchase Agreement with Jansan, which was attached as Exhibit A

thereto (B.D.I. 295, Ex. A) (as amended and supplemented, the "Final APA"), and authorized the

Debtors and Jansan to immediately close upon the transactions contemplated in the Final AP A.

On July 21 , 2017, the Debtors and Jansan closed on the sale of the Debtors' assets pursuant to

the Final APA. It appears undisputed that, at the closing, Jansan offset approximately $36.7

million of the Victory Park Second-Lien Debt (including the $7.5 million arising from the

Challenged Advances) against the $63 million purchase price for the Debtors ' assets.

       C.      The Adversary Proceeding and Decision

       Four days later, on July 25, 2017, the Committee initiated the Adversary Proceeding by

filing its Complaint against Victory Park, Jansan, and Charles Asfour, a Victory Park principal

and former Chairman of the Board of the Debtors. In the Complaint, the Committee asserted

causes of action against Victory Park and Jansan for: (i) recharacterization or equitable

subordination of Victory Park' s claims on account of $7.5 million of Challenged Advances

spanning July 2016 to April 2017 (Counts I and II); (ii) avoidance of the sale of the Debtors '

assets to the extent it was made in exchange for a putative credit bid of a recharacterized or

subordinated claim (Counts III and IV); and (iii) recovery of funds from Jansan, as transferee of

an avoided transfer (Count V). In addition, the Committee asserted separate causes of action

against Asfour (Counts VI and VII) that are not at issue in this appeal.

       On September 12, 2017, Victory Park and Jansan moved to dismiss Counts I-V of the

Complaint (Adv. D.I. 14, 15) (the "Dismissal Motion"), making various arguments to the effect

that the approval and consummation of the sale to Jansan had cut off the Committee' s rights and

remedies with respect to its putative "Challenge" to the Victory Park Second-Lien Debt. (See

Adv. D.I. 15 at 5-7 (arguing Second-Lien Debt was no longer subject to recharacterization or

                                                 6
subordination because it had been credit bid at closing of sale); id. at 8-10 (arguing that

Bankruptcy Court's authorization of sale precluded it from being set aside under§ 549 of

Bankruptcy Code))

       The Committee opposed the Dismissal Motion, arguing primarily that paragraph 48 of

the Sale Order had expressly preserved all of the Committee' s rights and remedies with respect

to any "Challenge" of the Victory Park Second-Lien Debt that Jansan had purportedly credit bid

against the purchase price for the Debtors' assets. (Adv. D.I. 21 at ,r,r 42-56) Alternatively, to

the extent the Bankruptcy Court was inclined to grant the Dismissal Motion in whole or in part,

the Committee requested leave to amend its Complaint. (Id. at 28)

       The Bankruptcy Court heard oral argument on the Dismissal Motion on December 13,

2017. (B.D.I. 597, 12/ 13/2017 Hr' g Tr. at 12-36) The Committee stressed that the Complaint

did not seek to upset the sale, but rather to "adjust[] the economics" of the sale in accordance

with the Committee' s Challenge rights : " [A]s between Jansan and every other party in the

universe, the sale order is exactly what you would expect it to be. As between Jansan and the

[C]ommittee, by virtue of the language, there ' s still this issue in play." (Id. at 26) The

Committee suggested that, to the extent that the Bankruptcy Court merely disagreed that a

remedy would properly lie under sections 544, 549, and 550 of the Bankruptcy Code, another

remedy may be fashioned, including under the Bankruptcy Court' s broad equitable power. (See

id. at 26) Following oral argument, the Bankruptcy Court took the matter under advisement.

       On July 6, 2018, the Bankruptcy Court entered the Dismissal Order, dismissing the

Complaint "in its entirety, with prejudice" (Adv. D.I. 35) for the reasons set forth in the

accompanying Decision. See Katy, 590 B.R. 628. With respect to Counts I and II

(recharacterization, or, in the alternative, subordination of the advances), the "gating issue"

recognized by the Bankruptcy Court was "whether the Committee successfully preserved its

                                                  7
ability to assert its claims for recharacterization or subordination of the Advances in the first

place." Katy, 590 B.R. at 636. The Decision, however, does not decide the gating issue. "Even

assuming, but not deciding, that the Committee' s right to bring these Challenges after

consummation of the Sale Order was preserved, there is no practical, useful remedy that results

in any recovery to the estate," as " [n]either recharacterizing nor subordinating the Advances

would enhance any potential distribution to creditors." Id. at 637. The Bankruptcy Court

reasoned that:

       Jansan's bid was the only qualified bid received by the deadline, with a Purchase
       Price of approximately $63 million. Under the AP A, Jansan credit bid and offset
       approximately $36.7 million of the Purchase Price; the assumed liabilities make
       up the remaining $26.3 million balance. As the Defendants specifically argued
       throughout their papers and during Oral Argument, even if $7 .5 million of
       Jansan' s credit bid is disqualified (the amount of the Advances), Jansan would
       have simply gone to market with a $29.2 million in§ 363(k) currency and $55.5
       million collectively as its bid. Given the lack of qualified bidders, $55.5 million
       would still have been the successful bid. Accordingly, reshaping the economics
       of the deal to reflect a hypothetical reduction of $7.5 million in§ 363(k) currency
       would have no tangible, ameliorative effect for the Committee.

Id. at 637-38 (internal footnotes omitted).

       The Bankruptcy Court noted a dispute as to "the theoretical definition of ' remedy' under

these circumstances." Id. at 63 8 n.51. The Bankruptcy Court disagreed with the Committee' s

argument that, under the AP A, the Purchase Price was defined as "an amount equal to" the sum

of various components. (See, e.g ., 12/ 13/1 7 Hr' g Tr. at 27-28) Rather, the Bankruptcy Court

agreed with Appellees' contention that "the Purchase Price was simply a number calculated to

set the overbid for purposes of the bidding process." Id. The Decision further holds that "the

Committee's request for relief calls for what would amount to a partial invalidation of both the

Bidding Procedures Order and the Sale Order. To do so would turn on its head the finality

necessary for the legitimacy of the Section 363 sale process." Id.

       The Bankruptcy Court next determined that "Counts III, IV, and V fail independently:"

                                                  8
       Count III asserts a claim for avoidance based upon 11 U.S .C. § 544. However,
       § 544 applies only to prepetition transfers of property, whereas the disputed
       transfer of property in question here, the credit bid of the Advances, occurred
       postpetition pursuant to the Sale Order. Count IV asserts a claim for avoidance
       based upon 11 U.S.C. § 549. However, § 549 is applicable only to postpetition
       transfers that have not been authorized by the court. The Sale Order specifically
       authorized the credit bidding of the Advances, the property transfers in question.
       Finally, Count V is a contingent claim for recovery upon the success of Count III
       or IV. Therefore, Count V necessarily fails as well.

Id. at 638 (internal footnotes omitted).
                                                                     (

       In conclusion, the Bankruptcy Court held: "Even if certain of the Committee' s rights

were preserved in the Savings Clause, and based upon an analysis of the economics behind the

Jansan Transaction,[6l absent upsetting the entirety of the Jansan Transaction and the Sale Order,

this Court cannot appropriately fashion a remedy." Id. at 639. "Therefore, the Committee

necessarily has not stated a claim upon which relief may be granted and the Motion to Dismiss

                                                                            7
with regard to Counts I, II, III, IV, and Vis granted with prejudice." Id

        On July 20, 2018, the Committee timely appealed the Decision. (Adv. D.I. 37; D.I. 1)

The merits of the appeal are fully briefed. (D.I. 20, 21, 22) The Court did not hear oral

argument because the facts and legal arguments are adequately presented in the briefs and

record, and the decisional process would not be significantly aided by oral argument.

ill.   JURISDICTION AND STANDARD OF REVIEW

       Appeals from the Bankruptcy Court to this Court are governed by 28 U.S.C. § 158.

Pursuant to§ 158(a), district courts have mandatory jurisdiction to hear appeals "from final


6
 The Decision also defines the final form of the Debtors' Amended and Restated Asset Purchase
Agreement with Jansan as the "Final AP A," but uses that term interchangeably with the "Jansan
Transaction." See Katy, 590 B.R. at 634-35 .
7
 The balance of the Decision addressed causes of action against Asfour (Counts VI and VII) that
are not at issue in this appeal. Count VI was dismissed by the Bankruptcy Court, and that
dismissal was not appealed by the Committee. Count VII was dismissed by stipulation of the
parties.
                                                 9
judgments, orders, ar:d decrees" and discretionary jurisdiction over appeals "from other

interlocutory orders and decrees." 28 U.S.C § 158(a)(l) and (3). In conducting its review of the

issues on appeal, this Court reviews the Bankruptcy Court's findings of fact for clear error and

exercises plenary review over questions of law. See Am. Flint Glass Workers Union v. Anchor

Resolution Corp. , 197 F.3d 76, 80 (3d Cir. 1999). The Court must "break down mixed questions

of law and fact, applying the appropriate standard to each component." Meridian Bank v. Alten,

958 F.2d 1226, 1229 (3d Cir. 1992).

       Dismissal of claims on legal grounds is subject to de novo review on appeal. See

Langford v. City ofAtlantic City, 235 F.3d 845, 847 (3d Cir. 2000) (holding appellate review of

Fed. R. Civ. P. 12(b)(6) dismissal is plenary); American Flint Glass Workers Union v. Anchor

Resolution Corp., 197 F.3d 76, 80 (3d Cir. 1999) (holding that review of dismissal of claims on

legal grounds is plenary). The Bankruptcy Court denied leave to amend by granting dismissal

with prejudice. Katy, 590 B.R. at 643. The standard ofreview for denial ofleave to amend is

"plenary if the denial is based on a legal error, and otherwise is for abuse of discretion." Adams

v. Gould Inc., 739 F.3d 858, 869-70 (3d Cir. 1984). A finding of futility based on an error of law

is a per se abuse of discretion. See Travelers Indemnity Co. v. Dammann & Co. , Inc., 594 F.3d

238, 243 (3d Cir. 2010) ("If a district court concludes that an amendment is futile based upon its

erroneous view of the law, it abuses its discretion.").

IV.    DISCUSSION

       A.      Dismissal Is Inconsistent With Paragraph 48 Of The Sale Order

       With one exception not material to this appeal, 8 the Bankruptcy Court's dismissal of

Counts I-V of the Complaint was premised on the perceived legal effect of entry of the Sale


8
 The Bankruptcy Court's dismissal of Count III is based on its conclusion that § 544 of the
Bankruptcy Code only applies to prepetition transfers of property. See Katy, 590 B.R. at 638.
                                                  10
Order or the closing of the sale transaction (or both). With respect to the Committee' s

recharacterization and subordination claims (Counts I and II), the Bankruptcy Court

acknowledged the Committee' s argument that successful prosecution of these claims would

require Jansan to pay $7.5 million to the Debtors ' bankruptcy estates, but concluded that an

award of such relief would amount to "partial invalidation" of the Sale Order and "would turn on

its head the finality necessary for the legitimacy of the Section 363 sale process." (Katy, 590

B.R. at 638 n.51) With respect to the Committee's claim for avoidance of an unauthorized post-

petition transfer under§ 549 of the Bankruptcy Code (Count IV), the Bankruptcy Court

concluded that "the Sale Order specifically authorized the credit bidding of the [Challenged]

Advances, the property transfers in question" (id. at 639). 9 With respect to the Committee' s

claim for recovery of avoided transfers (Count V), the Bankruptcy Court concluded that the

dismissal of the avoidance counts precluded recovery on this theory. (Id.) As Appellant

correctly points out, all of these conclusions are simply different ways of saying that the entry of

the Sale Order and/or the closing of the sale transaction served to cut off the Committee's rights

and remedies with respect to its "Challenge" under the Final DIP Order.

       These holdings, however, are in direct conflict with paragraph 48 of the Sale Order,

which provides:

       Notwithstanding anything to the contrary contained in this Order or in the Final
       APA, entry of this Order and approval and consummation of the transactions


Appellant states that it disagrees but does not press this issue on appeal. (See D.I. 20 at 17 n.6)
Appellant does seek relief with respect to Count III (see id. at 25) (seeking "revers[al] of
Dismissal Order ... as to Counts I through V"), but not on these grounds. It is unclear what
Appellant's theory is for reversal as to Count III. Nevertheless, as the Court is reversing the
dismissal with prejudice, and ordering the Bankruptcy Court to provide an opportunity for
Appellant on remand to amend, Appellant should be given that same opportunity with respect to
Count III.

9
 The Sale Order makes no reference to credit bidding of the Challenged Advances specifically
or credit bidding generally. (See B.D.I. 295)
                                                 11
        contemplated hereby shall not limit or otherwise affect the rights or remedies of
        the Debtors' estates or the Committee with respect to any "Challenge" as
        defined in paragraph 26 of the Final DIP Order.

(B.D.I. 295 at 148) (emphasis added)

        The Decision does not square its ruling on the Dismissal Motion with this provision of

the Sale Order. Rather, the Bankruptcy Court seems to conclude that its perceived inability to

fashion a remedy eliminates the Committee's rights under paragraph 48 of the Sale Order.

Appellant submits that this was reversible error because the Bankruptcy Court was obligated to

give effect to its prior order, particularly given the Committee' s reasonable reliance on that order

in standing down from pressing its "Challenge" rights at the July 17, 2017 sale hearing.

        The Court agrees with Appellant. Paragraph 48 of the Sale Order expressly preserved the

Committee' s rights and remedies with respect to the "Challenge" 10 embodied in its Complaint,

against any effect that otherwise might have resulted from the entry of the Sale Order or the

closing of the sale transaction. (D.I. 20 at 11 ) Parties "may expressly reserve in a consent

judgment the right to relitigate some or all issues that would otherwise have been barred between

the same parties." Epic Metals Corp. v. HH Roberston Co., 870 F.2d 1574, 1576 (Fed. Cir.

1989) (citing United States v Althone Indus., 746 F.2d 977, 983 n.5 (3d Cir. 1984)). Paragraph

48 did just that.



10
  It is clear that Counts I-V of the Complaint constitute a "Challenge" within the meaning of
Paragraph 26 of the Final DIP Order (B.D.I. 48 at 126), as they (i) arise in an "adversary
proceeding," (ii) "challeng[ e] the "amount, validity, or enforceability of the Prepetition Second
Lien Obligations" that arise from the Challenged Advances (by seeking to recharacterize them as
equity or subordinate them to general unsecured claims), (iii) "challeng[e] the perfection or
priority of the Prepetition Second Liens" insofar as they arise from the Challenged Advances
(again, by seeking to recharacterize them as equity or subordinate them to general unsecured
claims), and (iv) assert "objections, claims or causes of action (including . . . actions for .. .
avoidance power claims) against the Prepetition Second Lien Lenders" - i.e., Victory Park and
Jansan, as transferee of Victory Park' s Second-Lien Debt - "relating to the Prepetition Second
Liens or the Prepetition Second Lien Obligations."
                                                 12
       Section 363(k) of the Bankruptcy Code, which governs credit bidding in bankruptcy,

provides:

       At a sale under subsection (b) of this section of property that is subject to a lien
       that secures an allowed claim, unless the court for cause orders otherwise the
       holder of such claim may bid at such sale, and, if the holder of such claim
       purchases such property, such holder may offset such claim against the purchase
       price of such property.

11 U.S.C. § 363(k) (emphasis added) . The Committee' s Challenge rights clearly included rights

and remedies with respect to Jansan' s credit bid of the Second Lien Debt. At the time the Sale

Order was entered, the "allowed" amount of the Second-Lien Debt that Jansan would be entitled

to credit bid under§ 363(k) remained subject to the Committee's "Challenge" rights under

paragraph 26 the Final DIP Order. (B.D.I. 167 at 126) The unambiguous language of this

provision, combined with the unambiguous language of Paragraph 48 of the Sale Order, combine

to make clear that Appellant's Challenge survived both entry of the Sale Order and the closing of

the transactions.

       Appellees argue that paragraph 48 is "not explicit" (id. at 29) as is too "highly general"

(id. at 28) to be construed as providing the Committee the right to bring claims for the relief it

seeks. Appellees refer to the "Challenge" right as a "limited right" of objection to the Debtors'

stipulations as to the validity, priority, and extent of Jansan' s liens and claims. (See D.I. 21 at 2,

6; see also 12/13/17 Hr' g Tr. at 14-15) (Appellees ' argument to Bankruptcy Court)) However,

as noted in footnote 10, the Sale Order' s definition of "Challenge" is sufficiently broad to

capture all of the claims Appellant seeks to assert in its Complaint.

       Appellees also argue that the Complaint is not a "Challenge" because it was not "timely

commence[d]" by the Challenge Deadline of July 25, 2017. (See D.I. 21 at 21) It is undisputed

that the Complaint was filed on July 25, 2017. Thus, Appellees' untimeliness contention rests on

their assertion that the Final DIP Order "meant more than just bringing the action by the

                                                  13
mandated cut-off date," and actually required the Committee to commence and adjudicate its

Challenge prior to the closing of the sale (which was several days prior even to the Challenge

Deadline). (Id.) While debtor-in-possession financing orders may contain such provisions, what

matters is that the entities involved here did not agree to such. The Final DIP Order in this case

requires only commencement of a "Challenge" by the Challenge Date. (B.D.I. 167 at ,r 26)

("The stipulations and admissions contained in this Final Order .. . shall be binding ... unless a

party has timely commenced a [Challenge] . . . no later than July 25 , 2017. If no such Challenge

is timely commenced as of such date[] then : . . the claims, liens and security interests of the

Prepetition Second Lien Secured Parties shall . . . be deemed to be finally allowed for all

purposes in the Chapter 11 Cases .... "))

       Appellees' attempts to evade the clear language of paragraph 48 lack merit. Appellant' s

Complaint should not have been dismissed.

       B.      The Purchase Price Was Not Conditioned On
               Allowance of the Second-Lien Lenders' Claims

       Appellees urge this Court to reject the Committee' s argument that the Second Lien Debt

was not fully allowed for the purpose of a§ 363 (k) credit bid based on the Committee' s

Challenge rights. According to Appellees, that argument "does not pass legal muster" because

"by the plain text of the statute, a debt cannot be credit bid unless it is an ' allowed claim' secured

by a lien on property subject to the § 363 (b) sale." (D.I. 21 at 20) Thus, Appellees argue, "if the

Bankruptcy Court authorizes a sale that includes credit bidding, the court must necessarily

conclude that the underlying debt is an allowed claim," which conclusion, Appellees argue, is

clear under the Bid Procedures Order, Final AP A, and Sale Order.

       Those documents do not persuade the Court of the correctness of such a conclusion.

Under the Final AP A, the purchase price for the Debtors' assets was defined as "an amount


                                                  14
equal to" the sum of various components, which included a "credit bid in the amount of the

Second Lien Debt." (B.D.I. 295, Ex. A§ 3.1 (emphasis added)) The term "Second Lien Debt"

was defined simply as the amounts outstanding under the Second Lien Credit and Security

Agreement with Victory Park, without reference to whether those amounts constituted "allowed"

claims that could actually be credit bid under§ 363(k) of the Bankruptcy Code. (Id. at Annex A-

9) Jansan's obligation to close under the Final APA was not conditioned in any way on the

allowance of its claims or credit bid in any particular amount (see id. at 7 .1), and J ansan' s

deliveries at closing under the Final AP A expressly included "the amount required to be remitted

to the Sellers on the Closing Date in accordance with Section 3 .1 " (id. at 8.3(b) (emphasis

added))- in other words, the amount of the purchase price -without any reference to the specific

amount of any credit bid. Thus, if $7 .5 million of J ansan' s "credit bid currency" had been

eliminated by reason of a successful "Challenge" by the Committee, Jansan still would have

been obligated to close the sale at the agreed-upon purchase price of $63 million.

       As such, there is no support in the Final AP A for notion that Jansan could have "simply

gone to market with $29.2 million in§ 363(k) currency and $55.5 million collectively as its bid,"

as posited (without citation to any operative documents, and without taking all reasonable

inferences in favor of Appellant) in the Decision. See Katy, 590 B.R. at 637-38.

        C.     Appellees' Other Arguments

        Appellees make no effort to harmonize the Bankruptcy Court' s dismissal order with the

plain language of paragraph 48 of the Sale Order. Rather, they introduce a host of other reasons

for why the closing of a sale or credit bidding of a claim would ordinarily cut off relief of the

sort the Committee sought in the Complaint. (See e.g. , D.I. 21 at 18-19) (arguing that entirety of

the Second Lien Debt was "extinguished" at the close of the sale, leaving Committee with "no

functional utility" in any claims) None of the cases cited by Appellees involved the unusual

                                                  15
feature of a Sale Order that expressly preserved rights and remedies for litigation post-closing,

and Appellees' arguments do not provide the Court with an independent basis to affirm the

Dismissal Order. 11 Therefore, none of Appellees ' arguments justify affirmance of the

Bankruptcy Court's order. 12

V.      CONCLUSION




 11
   Appellees raise the additional argument that monetary relief is not an available remedy for
recharacterization or equitable subordination. (D.I. 21 at 23-24) This argument is raised for the
first time on appeal and without the benefit of briefing or analysis below. This Court, thus, will
not consider it. See generally Delaware Nation v. Pennsylvania, 446 F.3d 410,416 (3d Cir.
2006) ("Absent exceptional circumstances, this Court will not consider issues raised for the first
time on appeal."). It will be up to the Bankruptcy Court, on remand, to decide whether
Appellees' new argument is untimely and, if it is not, whether it is correct on the merits. If
necessary, it will be for the Bankruptcy Court in the first instance to evaluate Appellant' s
responses, including that Appellees' authorities only apply to equitable subordination, see In re
Century Glove, Inc. , 151 B.R. 327, 332 (Bankr. D. Del. 1993); In re Bernard L. Mada.ff Inv. Sec.
LLC, 515 B.R. 117, 160 (Bankr. S.D.N.Y. 2014), and that the Complaint here did not seek
"damages" for facts giving rise to recharacterization or subordination.

· 12
   The Court further agrees with Appellant that the Bankruptcy Court should not have denied its
 request for leave to amend (which it did, without explanation, by making its dismissal with
 prejudice). Given the Court' s conclusions, it follows that amendment would not have been
 futile .

          Furthermore, to the extent the Bankruptcy Court' s Dismissal Order was based on its
 conclusion that it could provide no remedy for the Committee, and what it may have viewed as
 unfounded speculation as to what the bidding process would have looked like had Jansan' s bid
 not been "inflated" (as it was, in Appellant's view), these concerns - which are echoed by
 Appellees (see, e.g. , D.I. 21 at 29-30) (arguing Appellant faces "fatal redressibility problem" and
 its theories rest on "bare speculation") - provide (in the context of this case) additional reasons
 Appellant should have been allowed the opportunity to amend its Complaint. Drawing all
 reasonable inferences in favor of Appellant, this Court is not persuaded that Appellant cannot
 state a claim on which relief may be granted. The Court agrees with Appellant that: "Appellees
 offer no explanation how the Bankruptcy Court, in considering a Rule 12(b)(6) motion, could
 legitimately find, based solely on the four comers of the Complaint and the reasonable
 inferences to be drawn therefrom (all in favor of the Committee, as non-movant), that Jansan
 would have been the highest bidder with a $55 .5 million bid." (D.I. 22 at 6)

         Whether Appellant will, in fact, prevail on any claim is not, of course, an issue presently
 before the Court.
                                                  16
       For the foregoing reasons, the Court reverses the Decision, except to the limited extent

that it is not being challenged as to the dismissal of Count VI, and remands to the Bankruptcy

Court for entry of an order granting leave to amend the Complaint (should Appellant wish to

amend). An appropriate Order follows.




September 30, 2019                                  HONOR.ABLE LEONARD P. STARK
Wilmington, Delaware                                UNITED STATES DISTRICT COURT




                                               17
